               Case 1:20-cv-10701-DPW Document 123-9 Filed 09/24/20 Page 1 of 1




                                                                lit
                                                      44-74-1 ),...44Asit,:arkej                                      0-41-4/71-eit            . r2-e„j•
                                                                                                                                        ar-z444-upc.tc
                                                                                                                                                         44_44,__4„
                                                                                                                                                                           0




                                                                                                                                                                                ;:v


                              7           C           •                                4 15           i -Vd•


           ?fi t   111-4914           :':•-••• • ••       •r                                                                                       4i.:" &e_4(1,471...71.4E.1...40- •




                                                      .4"41-e
                                                         . ntp               -e-•':k • .../1-4-11./-4




                                                           Redacted

                        -
                                                                1. :••   •                    ;         0         '        701L4-A-Jtk. ;      -6 127
                                                                                                                                                   :0LtAL
                                                 ;                                                            .       ;-..e....1•-•_j          .
                                                               t.g                                •    •"

                                  t   .rtakx      2              .•            :          ;                 te.




CONFIDENTIAL                                                                                                                                                                            GOV0746
